Citation Nr: 0935519	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the appellant as a helpless 
child of the Veteran.

2.  Entitlement to an aid and attendance or housebound 
allowance.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant's recognized guardian, S.B.



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January to 
May, 1945.  He died in July 1964.  The appellant is his 
surviving daughter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2005 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Manila, Republic of the Philippines (the RO).

S.B., the appellant's sister and recognized guardian, 
presented testimony on the appellant's behalf before the 
undersigned at the Oakland, California, RO in March 2009.  
A transcript of this hearing has been associated with the 
Veteran's VA claims file.  The case was subsequently advanced 
on the Board's docket in August 2009.  See 38 C.F.R. 
§ 20.900(c) (2008).

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.

It appears from the record that there is some question as to 
the appropriate characterization of the service-connection 
claim for the cause of the Veteran's death and whether S.B. 
is seeking service connection for the cause of the Veteran's 
death in her own right in addition to her appeal on behalf of 
the appellant.

S.B. initially filed a service-connection claim for the cause 
of the Veteran's death in her own right and on behalf of the 
appellant in June 2004.  See VA Form 21-534, received June 7, 
2004.  In a December 2004 rating decision, the RO denied the 
claim.  The notice letter accompanying the December 2004 
rating decision was directed to S.B. in her individual 
capacity and not as the guardian of the appellant.  
Thereafter, the RO issued another rating decision in April 
2005 that also denied service connection for the cause of the 
Veteran's death.  Unlike the notice letter accompanying the 
December 2004 rating decision, the notice letter accompanying 
the April 2005 rating decision was directed to S.B. in her 
capacity as the appellant's guardian.  

Following the December 2004 and April 2005 rating decisions, 
S.B. submitted various correspondence to the RO regarding the 
issue of service connection for the cause of the Veteran's 
death and recognition of the appellant as a helpless child of 
the Veteran.  The RO did not construe any of that 
correspondence as a Notice of Disagreement (NOD) with either 
the December 2004 or April 2005 rating decisions.  

However, in July 2007, S.B. submitted another VA Form 21-534 
on the appellant's behalf in which she again claimed service 
connection for the cause of the Veteran's death.  The RO 
construed that submission as a claim to reopen the 
previously-denied service-connection claim for the cause of 
the Veteran's death.  Thereafter, a September 2007 rating 
decision denied the claim on the basis that new and material 
evidence had not been submitted.  The September 2007 rating 
decision also denied the appellant recognition as a helpless 
child of the Veteran on the basis that she was not 
permanently incapable of self-support prior to reaching age 
18.  S.B. subsequently perfected an appeal on the appellant's 
behalf.  Both the September 2007 rating decision and the 
November 2008 Statement of the Case (SOC) that followed were 
directed to S.B. in her capacity as the guardian of the 
appellant.  

Although the September 2007 rating decision and the November 
2008 SOC characterized the appellant's claim as one to reopen 
a previously-denied service-connection claim for the cause of 
the Veteran's death, the initial April 2005 rating decision 
that denied the appellant's claim did not become final.  
In March 2006, within the one-year appeal period, S.B. 
submitted a letter to the RO in which she referenced her 
claim on the appellant's behalf and noted that she was 
"initiating an appeal [be]cause I am disagreeing or do not 
agree to your decision."  While S.B.'s March 2006 letter is 
somewhat vague, at a minimum it appears that the letter was 
meant to voice disagreement with the prior denial of the 
appellant's claim and initiate an appeal.  As such, the Board 
will liberally construe the March 2006 letter as an NOD with 
the April 2005 rating decision.  See generally EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must 
liberally construe all documents filed by a claimant).  The 
Board has accordingly characterized the issue on appeal as 
service connection for the cause of the Veteran's death, 
rather than as one to reopen a previously-denied claim.  

Moreover, while the April 2005 and September 2007 rating 
decisions, and the November 2008 SOC, were directed to S.B. 
in her capacity as the appellant's guardian, S.B. has 
submitted correspondence throughout the course of the instant 
appeal suggesting that she is seeking service connection for 
the cause of the Veteran's death on her own behalf in 
addition to her appeal on behalf of the appellant.  Other 
correspondence from S.B., however, suggests that she is 
seeking service connection for the cause of the Veteran's 
death only on the appellant's behalf.  With the exception of 
the December 2004 rating decision, the RO has not adjudicated 
any claims for S.B. in her individual capacity.  Because 
there is some question as to whether S.B. is pursuing a claim 
in her individual capacity, the matter is referred to the AOJ 
for appropriate action.  The AOJ should consider contacting 
S.B. to determine if she wishes to pursue a claim for service 
connection for the cause of the Veteran's death in her own 
right, including the issue of whether any of the 
correspondence she submitted can be construed as an NOD with 
the December 2004 rating decision.  See 38 C.F.R. § 19.34 
(2008) (whether a NOD is timely filed is an appealable 
issue).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving daughter.  She 
is unmarried, was born in March 1936, and attained the age of 
18 in March 1954.

2.  The appellant was permanently incapable of self-support 
by reason of a mental or physical condition prior to 
attaining the age of 18.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for recognition as a 
helpless child of the Veteran.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2008).

2.  The appellant is not eligible for an aid and attendance 
or housebound allowance as a matter of law.  See 38 U.S.C.A. 
§§ 1122, 1311(c), 1315(g), 1541(d), (e) (West 2002); 38 
C.F.R. § 3.351(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance with 
respect to the issue of recognition of the appellant as the 
Veteran's helpless child, there is no prejudice to the 
appellant in proceeding with this appeal given the favorable 
nature of the Board's decision.

Moreover, as discussed more fully herein, the Board is 
denying the appellant's appeal regarding entitlement to an 
aid and attendance or housebound allowance because such claim 
is barred as a matter of law.  Under such circumstances, 
no VCAA notice is required, nor is any assistance in 
developing the claim.  See VAOPGCPREC 5-2004 (noting that VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

II.  Recognition of the appellant as a helpless child of the 
Veteran

The appellant, through her guardian, S.B., seeks recognition 
as a helpless child of the Veteran.  She specifically 
contends that she is entitled to recognition as a helpless 
child because she has been unable to hear or speak since 
birth, and thus was permanently incapable for self-support 
prior to reaching her eighteenth birthday.  

The term "child" is specifically defined for VA benefit 
purposes.  To be an eligible claimant, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2008).

Rating determinations regarding helpless child status are 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  38 C.F.R. § 3.356(b) 
(2008).  Rating criteria applicable to disabled Veterans are 
not controlling.  Id.  The question of permanent incapacity 
for self-support is one of fact for determination by the 
rating agency on competent evidence of record in the 
individual case.  Id.

The appellant is unmarried, was born in March 1936, and 
attained the age of 18 in March 1954.  Both the lay and 
medical evidence of record indicates that she was permanently 
incapable of self-support prior her eighteenth birthday and 
is thus entitled to recognition as a helpless child of the 
Veteran.  

The appellant's private physician, Dr. E.B., submitted a May 
2005 statement indicating that the appellant has experienced 
"deafness and aphasia since birth."  The condition was 
characterized as "congenital" in nature.  

Another private physician, Dr. A.B., submitted a statement 
dated in June 2004, which noted that the appellant had 
profound bilateral sensorineural hearing loss, although the 
time of onset was not specifically identified.  Accompanying 
audiograms show auditory thresholds in excess of 110 decibels 
bilaterally at each of the frequencies between 500 and 4000 
Hertz, although it appears there may have been some 
difficulty in administering the test due to the severity of 
the hearing loss.  While the Schedule for Rating Disabilities 
is not controlling in determining a child's permanent 
incapacity for self-support, the Board finds it significant 
that the appellant's hearing loss on audiometric testing in 
June 2004 was congruent with a 100 percent evaluation under 
the Rating Schedule.  See 38 C.F.R. § 4.85 (2008).  

The record also includes June 2005 affidavits from L.P. and 
E.E.  L.P. indicated that she has known the appellant since 
the appellant was a teenager and that she has been unable to 
talk or hear during that time.  E.E. likewise noted that she 
has known the appellant for "a long time" and that the 
appellant has not been able to talk or hear as long as she 
has known her.  

For her part, S.B. has also presented testimony, and 
submitted numerous statements, indicating that the appellant 
has been unable to hear or speak from birth, and has never 
been married or employed.  S.B. further indicated that she 
has provided for the appellant financially for many years due 
to her disability.  See Board Hearing Tr. at 4-5.

In short, the medical and lay evidence of record demonstrates 
that the appellant has been unable to hear or speak since 
birth.  She has never been employed and depends on others for 
her financial support.  No contradictory evidence is of 
record.  Because the appellant as not been able to hear or 
speak since birth and has not been employed, permanent 
incapacity for self-support prior to attaining the age of 18 
has been demonstrated.  Recognition of the appellant as a 
helpless child of the Veteran is therefore warranted.  The 
appeal is granted to that extent.

III.  Entitlement to an aid and attendance or housebound 
allowance

The appellant also seeks an allowance based on the need for 
regular aid and attendance or being housebound.  As the 
Veteran's child, however, she is not eligible for such 
allowance.  

Governing law specifically provides for increased dependency 
and indemnity compensation (DIC) for a Veteran's surviving 
spouse or parent who is in need of aid and attendance.  See 
38 U.S.C.A. §§ 1311(c), 1315(g) (West 2002); 38 C.F.R. 
§ 3.351(a)(3) (2008).  Increased DIC is also payable to a 
surviving spouse who is not in need of regular aid and 
attendance, but is housebound.  See 38 U.S.C.A. § 1311(d) 
(West 2002); 38 C.F.R. § 3.351(a)(4) (2008).  Unlike the 
Veteran's surviving spouse or parents, however, governing 
statutes do not provide for increased DIC for a Veteran's 
child who is housebound or in need of aid and attendance.

Similarly, while an increased pension is available to a 
Veteran's surviving spouse who is in need of regular aid and 
attendance or housebound, and increased death compensation is 
available to a surviving spouse by reason of being in need of 
aid and attendance, no increased pension or death 
compensation is available for a Veteran's child, even those 
who are housebound or in need or regular aid and attendance.  
See 38 U.S.C.A. §§ 1122, 1541(d), (e) (West 2002); 38 C.F.R. 
§ 3.351(a)(5), (a)(6) (2008).  

Accordingly, even if the appellant where to establish basic 
entitlement to DIC, pension, or death compensation, an 
increased allowance based on the need for aid and attendance 
or housebound status would not be available to her as the 
Veteran's child.  Her claim for an aid and attendance or 
housebound allowance must therefore be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)


ORDER

The appellant is entitled to recognition as a helpless child 
of the Veteran.  

Entitlement to an aid and attendance or housebound allowance 
is denied.


REMAND

The Veteran died in July 1964 at age 53.  His death 
certificate lists the cause of death as a cerebrovascular 
accident due to hypertension.  The appellant, through her 
guardian, S.B., contends that the Veteran's fatal 
cerebrovascular accident and hypertension had its onset in 
service.  She also contends that the Veteran suffered from 
headaches in service and that such represented the genesis of 
his fatal cerebrovascular accident and hypertension.  She 
alternatively suggests that the Veteran's in-service 
experiences led him to develop PTSD, and that this condition 
caused or contributed to his fatal cerebrovascular accident 
and hypertension.  Before the Board can adjudicate the 
appeal, however, additional development is required.  
The Board will discuss each of its reasons for remand in 
turn.

VCAA Notice

As noted above, S.B. maintains that the Veteran's in-service 
experiences led to PTSD, and that PTSD caused or contributed 
to the Veteran's fatal cerebrovascular accident and 
hypertension.  During his lifetime, the Veteran was not 
service-connected for PTSD or any other disability.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for service-connection for the 
cause of the Veteran's death, the VCAA notice letter must 
include an explanation of the evidence and information 
required to substantiate a death benefits claim based on a 
condition not yet service-connected.  In the instant appeal, 
while the appellant, through her guardian, S.B., has been 
provided multiple VCAA notice letters, none has directly 
addressed how to substantiate her service-connection claim 
for the cause of the Veteran's death based on a condition not 
yet service-connected, namely PTSD.  The claim must therefore 
be remanded so that the appellant can be provided a Hupp-
compliant VCAA notice letter.  The letter should specifically 
advise the appellant of the information and evidence needed 
to substantiate a service-connection claim for PTSD.  

Treatment Records

S.B. has identified three potential sources of medical 
evidence relating to the Veteran during the course of the 
instant appeal.  First, she indicated that the Veteran 
received treatment at the Camarines Norte Provincial Hospital 
immediately prior to his death.  While the record currently 
includes a January 2005 "Medical Certificate" from that 
facility indicating that the Veteran was treated there in 
July 1964 for a cerebrovascular accident and hypertension, 
actual treatment records have not been obtained.  

S.B. also indicated that the Veteran received treatment at a 
VA Clinic in Pasay City in the Philippines in 1962, and that 
additional hospitalization records might be available through 
the Philippine Department of National Defense at Camp Murphy 
(a.k.a. Camp Aguinaldo) in Quezon City.  

Although S.B. submitted a consent form authorizing VA to 
obtain records from each location, it does not appear that 
any efforts have been undertaken to acquire them.  Because 
such records could shed considerable light on the potential 
relationship between the Veteran's death and his period of 
service, an attempt should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Through her guardian, S.B., provide 
the appellant with a notice letter 
regarding her service-connection claim 
for the cause of the Veteran's death that 
complies with the notification 
requirements of the VCAA as amplified by 
Hupp.  The letter should specifically 
advise the appellant of the information 
and evidence needed to substantiate a 
service-connection claim for PTSD.  

2.  With any needed assistance from the 
appellant's guardian, S.B., obtain all 
treatment records relating to the Veteran 
from the Camarines Norte Provincial 
Hospital in Daet, Camarines Norte, 
Philippines.  If such records are 
unavailable, the claims file should be 
clearly documented to that effect.

3.  Obtain the Veteran's treatment 
records from the Pasay City, Philippines, 
VA Outpatient Clinic.  If such records 
are unavailable, the claims file should 
be clearly documented to that effect.

4.  With any needed assistance from the 
appellant's guardian, S.B., obtain all 
treatment records relating to the Veteran 
from the Philippine Department of 
National Defense at Camp Murphy (a.k.a. 
Camp Aguinaldo) in Quezon City, 
Philippines.  If such records are 
unavailable, the claims file should be 
clearly documented to that effect.

5.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue of service 
connection for the cause of the Veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant through her 
recognized guardian, S.B., should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


